 

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

MITCHELL ALAN TITUS, : CIVIL ACTION NO. 3:CV-18-1626
Plaintiff (Judge Nealon) F“_ED
v. : SCRANTON
PENNSYLVANIA DEPARTMENT : OCT 15 rim
OF CORRECTIONS, et al., : - l
/ ‘ PER
' 7 RK
Defendants : miqu
MEMQRANDUM
I. Baggrgund

Mitchell Alan Titus, an inmate currently confined in the Rockview State
Correctional Facility (“SCI-Rockview”), Bellefonte, Pennsylvania, filed this pro se
civil rights action pursuant to 42 U.S.C. §1983. The named Defendants are the
Pennsylvania Department of Corrections, the Bureau of Corrections Education, and
the following SCI-Rockview employees: Mark Garman, Facility Manager; Ryan Eby,
Principle of Education; and Ciera Kauffman, Acting Librarian/Library Assistant.
Subsequent to the filing of his complaint, Titus submitted an application to proceed in
forma pauperis under 28 U.S.C. §1915. The Prison Litigation Reforrn Act (the
“Act”), Pub. L. No. 104-134, 110 Stat. 1321 (Apri126, 1996), authorizes a district

court to dismiss an action brought by a prisoner under 28 U.S.C. § 1915 if the

 

 

 

complaint is frivolousl Moreover, 28 U.S.C. § 1915A requires a district court to

screen any complaint brought by a prisoner who seeks relief from a government
employee for purposes of determining whether, m a_li_a, the complaint fails to
present a viable cause of action. This initial screening is to de done as soon as
practicable and need not await service ofprocess. 28 U.S.C. § 1915A(a). The Court
has conducted an initial screening of Plaintiff’s complaint, and for the reasons set
forth below, Plaintiff’ s motion to proceed in forma pauperis will be granted for the
sole purpose of filing the instant action, and the Plaintiff's complaint will be dismissed
as frivolous pursuant to 28 U.S.C. §l915(e)(2)(B)(i).
[l. Factual Al]egations

Plaintiff alleges that he has witnessed Defendant Kauffman, on many occasions
violate Department of Corrections policies. (Doc. l, complaint at 1-3). Specifically,

Plaintiff` states that “Ms. Kauf“`l"man permitted inmates to make copies without

 

‘ Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any
portion thereof`, that may have been paid, the
court shall dismiss the case at any time if

the court determines that (A) the allegation of
poverty is untrue; or (B) the action or appeal
(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted;
or (iii) seeks monetary relief against a
defendant Who is immune from such relief.

 

 

 

 

requiring the inmate to use a ‘copy card’, in violation of DC-ADM-007 ROC 2,”

which states that “inmates are only permitted to receive copies without a copy card
when and if they are on a court-ordered deadline.” Id. Plaintiff states that he
“witnessed this practice on several occasions with several inmates.” Id.

Additionally, Plaintiff claims that Ms. Kauf`f`man “violated DC-ADM 816 by
shortening Plaintiff hours that he worked on at least two separate occasions, while
paying other workers for time that they were not at work (i.e. visits, other callouts,
school).” Id. He states that he “witnessed and experienced these Violations first
hand.” Id.

Plaintifi` “confronted Ms. Kauffman regarding the above policy violations per
the Inmate Handbook Section II, F, 3,” and “Ms. Kauffrnan got indignant and told
Plaintiff ‘It is not your concern.” Id. Plaintiff, “continuing to follow the ‘chain of
command’ wrote to Security and Defendant Eby”. Id. Plaintiff states that Defendant
Eby “informed Plaintiff that ‘it was not [Plaintiff"s] responsibility to make sure policy
is followed” and “just do your job and be happy that you have your job’.” Id.
Plaintiff believed “this was a threat to his employment and personal well being.” Id.

In December, 2017, Defendant Eby hired a new Librarian and Plaintiff “typed a
note to the new Librarian as he felt it was the only way that he could communicate his
concerns regarding the policies not being followed. Id. Plaintiff wrote “Please to not
discuss this with Ms. Kauffman as she will get very angry With me” on the bottom of

the note. Id.

 

 

 

On May 15, 2018, Plaintiff states that he “was called to the Security Office and

met with Captain Dyke (Security) and Mr. Eby.” Id. Captain Dyke stated that the note
was an attempt by Plaintiff to “manipulate one staff member against another” and
terminated Plaintiff’ s employment Id. Plaintiff States that he “made only one
comment and said ‘That’s how you read it’.” Id.

Plaintiff filed a grievance, claiming wrongful termination of employment Id.
He claims that the grievance was denied and that Mr. Eby wrote in the denial that
“Plaintiff was ‘meddling’ with the operation of the Library.” Id. Plaintiff appealed
the denial to final review before the Office of Inmate Grievance and Appeals, Where
his f`mal appeal was denied. Id.

Thus, Plaintiff filed the instant action in Which he seeks damages, as well as to
be “permanently transferred to the Community Corrections Center” in Harrisburg,
Pennsylvania. Id.

III. Discussion

The Fourteenth Amendment of the United States Constitution provides in
pertinent part: “No State shall . . . deprive any person of life, liberty, or property,
without due process of law . . . .” The Supreme Court has mandated a two-part
analysis of a procedural due process claim: first, “whether the asserted individual
interests are encompassed within the . . . protection of ‘life, liberty or property;’

second, if protected interests are implicated, we then must decide what procedures

 

 

 

 

constitute ‘due process of law’.” Ingraham v. Wrz'ght, 430 U.S. 651, 672 (1977). If
there is no protected liberty or property interest, it is obviously unnecessary to analyze
what procedures were followed when an alleged deprivation of an interest occurred.

It is well-settled that an inmate does not have a protected liberty or property
interest in continued prison employment James v. Quz'nlan, 866 F.2d 627, 629-30 (3d
Cir.), cert. denied, 493 U.S. 870 (1989); Bryan v. Werner, 516 F.2d 233, 240 (3d Cir.
1975). The right to earn wages while incarcerated is a privilege, not a constitutionally
guaranteed right. However, until recently a state or federal law or regulation could
create such an interest. Hewitt v. Helms, 459 U.S. 460, 466, 469-72 (1983) (holding
that a liberty interest may arise from state laws or regulations about the treatment of
prisoners if such laws or regulations contain words of a mandatory nature which
restrict prison officials’ discretion). The Hewz'tt methodology was rejected in Sandz`n
v. Conner, 515 U.S. 472 (1995). In Sandin the Court held that while under certain
circumstances, states may create liberty interests protected by the Due Process Clause,

these interests Will be generally limited to freedom from restraint which,

while not exceeding the sentence in such an unexpected manner as to

give rise to protection by the Due Process Clause of its own force . . .,

nonetheless imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.
Id. at 484 (citations omitted). Furthermore, although Sandin “did not instruct on the
correct methodology for determining when prison regulations create a protected

property interest[,]” as opposed to a liberty interest, the “law is well established . . .

that an inmate’s expectation of keeping a specific prison job, or any job, does not

5

 

 

 

 

implicate a protected property interest.” Bulger v. United States Bureau ofPrisons, 65

F.3d 48, 50 (5th Cir. 1995). See also Coakley v. Murphy, 884 F.2d 1218, 1221 (9th
Cir. 1989) (holding inmates have no property interest in continuing in work-release
program); Flittie v. Solem, 827 F.2d 276, 279 (8th Cir. 1987) (holding inmates have
no constitutional right to be assigned a particular job); Ingram v. Papalia, 804 F.2d
595, 596 (10th Cir. 1986) (finding Constitution does not create a property interest in
prison employment); Adams v. James, 784 F.2d 1077, 1079 (l lth Cir. 1986)
(assigning inmate as law clerk does not invest him with a property interest in
continuation as such); Gibson v. McEvers, 631 F.2d 95, 98 (7th Cir. 1980) (finding
inmate’s expectation of keeping job does not amount to a property interest subject to
due process protections); Bryan, 516 F.2d at 240 (same).

In so far as Plaintiff seeks to recover for lost wages, no inmate has a cause of
action under §1983 for reduced prison wages. Gahagan v. Pennsylvam'a Bd. of
Probation & Parole, 444 F. Supp. 1326, 1330-31 (E.D. Pa. 1978).

Moreover, “it is well established that the United States Constitution does not
confer any right upon an inmate to any particular custody or security classification.”
Keelz'ng v. Barrager, 2014 U.S. Dist. LEXIS 46955, *16, 2014 WL 1338077 (M.D.
Pa.2014) (Nealon, J.) (citing Moody v. Daggett, 429 U.S. 78, 88 (1976); Montanye v.
Haymes, 427 U.S. 236, 242 (1976)). “[T]he decision where to house inmates is at the
core of the prison administrators’ expertise.” McKune v. Lile, 536 U.S. 24, 39 (2002).

“An inmate does not have a protected liberty interest arising from the Due Process

6

 

 

 

Clause to be assigned to a particular custody level, security classification, or place of

confinement.” Wilkinson v. Austz'n, 545 U.S. 209, 221-22 (2005); T?zomaston v.
Meyer, 519 F. App’x 118 (3d Cir.2013) (per curiam)). “Likewise, an inmate does not
have a due process right to remain at, or be transferred to, a prison of his choice.”
Olim v. Wakinekona, 461 U.S. 23 8, 245 (1983). Consequently, Plaintifi"s request to
be transferred to another institution will be dismissed as frivolous pursuant to 28

U. S.C. §1915(e)(2)(B)(i).

Thus, since Plaintiff" s complaint is “based on an indisputably meritless legal
theory” it will be dismissed, without prejudice, as legally frivolous Wilson v.
Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

Under the circumstances, the court is confident that service of process is not
only unwarranted, but would Waste the increasingly scarce judicial resources that §
l915(d) is designed to preserve. See Roman v. Je]j“es, 904 F.2d 192, 195 n. 3 (3d Cir.
1990)

An appropriate Order will issue.

BY THE COURT:

s/James M. Mgnl§y
JUDGE JAMES M. MUNLEY

United States District Judge

 

 

 

